CONCURRING Opinion.
DUPOUR, J.
The plaintiff seeks the return of a deposit made bv her to bind the sale, and has neither alleged nor proved that the defendant had been placed in mofa.
Her counsel argues here “that the plea came too late, that it should have been urged in limine and specially pleaded, that any right to plead same was waived by answering to the merits and going to trial on the issue of sufficiency of title vel nonA
In support Of this view he cites the following from Ware vs. Berlin, 43 An. 536:
*218“In his brief the defendant urges that, as a prerequisite to the bringing of the suit, the plaintiff should have put him in default by offering to return to him the amount paid to the plaintiff and the notes representing the balance of the purchase price of the property. There was no exception filed alleging a failure to make a tender, nor was there any special plea, either separately or in the answer that urged this objection. It is too late to wait until after the trial to make this plea. It should have been pleaded specially or set up in limine. It cannot be urged in the appellate Court for the first time * * *; and the court cites as authority for the foregoing doctrine, Wood vs. Nicholls, 33 An. 745.”
The opinion just quoted overlooked the decision in Livingston vs. Scully, 38 An. 781, in which, after a review of the authorities, it was held that “the want or failure of the plaintiff to put him in mora does not oblige.defendant to except or specially deny that fact; it is the duty of the plaintiff to allege and prove it, else he cannot recover."
Among the authorities reviewed and approvingly cited are the following, which forcibly state the principle involved:
“The putting of a debtor in default is under our a condition precedent to the ■ recovery of damages or the dissolution of the contract. The want of it need not be pleaded in defence and can be taken advantage of at any time.” Hodge vs. Moore, 3 R. 400.
‘‘This putting in default being under our law an indispensable prerequisite to sustain an action of this kind, it was not necessary to plead the want of it specially, nor is it waived by the defence set up in the answer.” Hepp vs. Commagere, 10 R. 524.
It is idle to suggest any distinction between a suit for damages and one for dissolution of contract, when the text of the Code makes none, and applies equally to both.
“It (the putting in default) is a prerequisite to a recovery of damages and of profits and fruits, or the rescission of the contract.” R. C. C. 1912.
*219December 12th, 1905.
Rehearing refused December 27th, 1904,
Notice of intention to apply to Supreme Court for writ, etc., Dec. 27, 1904.
The trend of our jurisprudence enforces the precisions of the Code, while Wood vs. Nicholls, and Ware vs. Berlin, ignore them.
I therefore consider that it is our duty, in this conflict of authorities, to give no weight to the two cases last mentioned.
I therefore concur.